Citation Nr: 1229370	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as due to herbicide exposure, chemical exposure, and/or sun exposure.  

2.  Entitlement to an initial, compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and R.B.



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2010, the Veteran and R.B. testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's skin cancer is related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, skin cancer is attributable to the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given that the Veteran's claim of entitlement to service connection for skin cancer is being granted and the matter is being completely resolved in the Veteran's favor, the Board finds that the Veteran will not be prejudiced by its decision below.  No further notice or assistance to the Veteran is required.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  

Nevertheless, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Review of the record reveals that the Veteran has been diagnosed with basal cell and squamous cell carcinoma affecting the interior of his right nostril, forehead, and right arm.  See private treatment records dated May and June 2008.  The evidence shows that the skin cancer affecting the Veteran's nose has been recurrent since 2001, as he had lesions excised from his nose in 2001 but was found to have basal cell carcinoma affecting his nose in 2008, which also required excision.  See private treatment records dated June and July 2001 and May to June 2008.  

The Veteran has asserted that service connection is warranted because he believes the skin cancer he has manifested since being discharged from service is related to his exposure to herbicides, chemicals, and/or the sun during service.  Specifically, the Veteran has asserted that, during service, he was assigned to the radial research team which was required to keep the perimeter of the area where he was stationed in southern Vietnam clear.  In order to keep the perimeter clear, the Veteran and his fellow service members burned diesel and aviation fuel on the foliage along the perimeter.  The Veteran has asserted that he conducted these duties from June to August 1971 and that he was outside all day in temperatures ranging from 110 to 140 degrees.  See June 2010 Travel Board hearing transcript; June 2009 statement from the Veteran.  In sum, the Veteran has asserted that he believes that his exposure to a combination of diesel fuel, the herbicide Agent Orange, and extreme heat, contributed to the development of his skin cancer.  See June 2009 statement from the Veteran.  

The Veteran testified that, during service, he suffered from rashes and red blotches on his arms and the back of his neck.  He also testified that he noticed problems with his skin after service, although he did not have any significant chemical or sun exposure following service and does not have a family history of skin cancer.  

At the outset, the Board notes that the Veteran has not been diagnosed with a disability for which presumptive service connection may be granted based upon herbicide exposure.  See 38 C.F.R. § 3.309(e).  Nevertheless, the Board will determine whether there is evidence of record which supports a finding that the Veteran's skin cancer is directly related to his military service, to include any reported exposure to herbicides therein.  See Combee, supra.  

The Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to skin cancer or any symptoms related thereto.  In fact, the Veteran's skin was normal on clinical evaluation at his December 1971 separation examination.  Nevertheless, the Veteran is competent to report the symptoms he experienced during service, including rashes and red blotches on his arms and neck, as these are symptoms that he personally observed.  See Layno v. Brown, 6 Vet. App. 465, 469-70.  

The Board notes that the Veteran's service personnel records are not associated with the claims file in order for the Board to confirm whether the Veteran served in Vietnam and in what areas.  Nevertheless, the Veteran's DD Form 214 reflects that he had in-country service in the Republic of Vietnam as a military policeman from November 1970 to December 1971, for which he was awarded the Vietnam Service Medal with two stars, the Vietnam Campaign Medal with 60 device, and the Vietnam Cross of Gallantry with Palm.  As such, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran has submitted a statement from C.T. who reports being stationed with the Veteran in the Mekong Delta from December 1970 to December 1971.  C.T. stated that he and the Veteran were required to burn the perimeter of the Can Tho Army airfield by igniting reeds around the base with diesel fuel and aviation gas.  C.T. stated that, while burning the chemicals, they were exposed to the fumes and smoke and were covered in diesel fuels.  See June 2008 lay statement from C.T.  

Given the foregoing, the Board finds that the Veteran's statements regarding the duties he performed during service are competent and credible evidence.  Indeed, the Veteran is competent to report the events that occurred during service and his statements are deemed credible, given the lay statement submitted by C.T., which corroborates his report of his in-service duties.  In addition, the Board finds that the types of duties and the circumstances of such duties as described by the Veteran and C.T. are consistent with the places, types, and circumstances of service in the Republic of Vietnam.  Therefore, the lay evidence establishing that the Veteran was exposed to chemicals and the sun during his military service in Vietnam is considered competent and credible evidence.  See 38 U.S.C.A. § 1154(a).  

In support of his claim, the Veteran has submitted two statements from medical professionals who purport to establish a positive etiological relationship between the Veteran's skin cancer and his military service.  In June 2009, Dr. R.H. submitted a statement noting that the Veteran has been a patient of Upper Valley Medicine and that the Veteran is suffering from multiple basal cell and squamous cell carcinoma affecting the face and upper extremities.  Dr. R.H. stated that he has reviewed the medical records and has examined the Veteran multiple times and that it is his opinion that it is at least as likely as not that the Veteran's skin cancer is related to his chemical exposure in Vietnam while serving in the Army.  

In July 2009, Dr. K.B. submitted a statement noting that she is treating the Veteran for skin cancer and that, over the past several years, the Veteran has had seven non-melanoma skin cancers removed, including five from his face and one from each arm.  Dr. K.B. detailed the known major risk factors for non-melanoma skin cancer, including a positive family history (genetic susceptibility) and cumulative sun exposure.  She also noted that there are other recognized, but less common, risk factors, including exposure to ionizing radiation, arsenic exposure, topical nitrogen mustard, and other toxins.  Dr. K.B. noted that, while serving in Vietnam, the Veteran had extensive exposure to diesel fuel, Agent Orange, and sun exposure and she stated that it is very likely that these exposures have contributed a "great deal" to the Veteran's risk for non-melanoma skin cancer.  Dr. K.B. noted that this assumption is supported by the Veteran's negative family history for skin cancer, further noting that neither the Veteran's parents nor his eight siblings have any recognized skin cancer.  She also noted that, since returning from Vietnam, the Veteran has not had employment requiring significant sun exposure.  As such, Dr. K.B. stated that it seems reasonable to assume that the Veteran's skin cancer is a service connected medical problem.  

The statements from Drs. R.H. and K.B. are considered competent medical evidence, as they are statements submitted by medical professionals which convey sound medical principles.  See 38 C.F.R. § 3.159(a)(1).  However, Dr. R.H.'s June 2009 statement is ascribed lessened probative value because it is not supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusion is not entitled to any weight).  

Nevertheless, Dr. K.B.'s statement is considered competent, credible, and probative evidence of record which supports a finding that the Veteran's skin cancer is related to his military service.  Indeed, it appears that Dr. K.B. is aware of all relevant facts in this case, as she noted the Veteran's medical history, including the course of his skin cancer, and noted his risk factors for developing skin cancer, including those incurred during his military service.  In addition, Dr. K.B. provided a complete rationale in support of her conclusion, which is supported by the evidence of record and her medical expertise as a Board certified dermatologist.  Moreover, the Board finds probative that there is no other competent medical evidence of record which attributes the Veteran's skin cancer to any other cause not related to his military service.  Therefore, the Board considers Dr. K.B.'s statement to be the most competent, credible, and probative evidence of record regarding whether the Veteran's skin cancer is related to his military service.  

After carefully reviewing the lay and medical evidence of record, the Board finds the preponderance of the evidence raises a reasonable doubt as to whether the Veteran's skin cancer is related to his military service.  As noted above, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam and there is competent and credible lay evidence which establishes that the Veteran was exposed to diesel fuel and the sun during service.  The evidentiary record also contains competent, credible, and probative medical evidence which establishes that the Veteran's skin cancer is likely related to his exposure to the diesel fuel, the sun, and the herbicide Agent Orange during service, given the lack of evidence showing genetic susceptibility for skin cancer or significant sun exposure following service.  

The Board finds that the lay and medical evidence raises a reasonable doubt as to whether the Veteran's skin cancer is related to his military service and, as such doubt is resolved in favor of the Veteran, the Board finds that service connection for skin cancer is warranted.  Indeed, for the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current skin cancer was incurred in or is otherwise related to his military service.  See 38 U.S.C.A. § 5107 (West 2002).  Here, the Board finds that standard has been met, given the evidence of in-service exposure to diesel fuel, the sun, and herbicides, the lack of evidence showing significant exposure to such chemicals or the sun following service, and the medical evidence establishing that the Veteran's skin cancer is likely related to his exposure to chemicals, the sun, and herbicides during service.  

In summary, having weighed the evidence both in support of and against the claim, the Board concludes that the preponderance of evidence is not against finding in favor of the Veteran as it raises a reasonable doubt as to the relationship between the Veteran's current skin cancer and his military service.  In making this determination, the Board is not attempting to make an independent medical determination; rather, the Board has weighed the evidence of record and made a determination as to the probative value of such evidence, as is our responsibility.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that service connection for skin cancer is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for skin cancer is granted.  


REMAND

Service connection for bilateral hearing loss was established in October 2008, and the RO assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, effective June 25, 2008.  The RO granted the Veteran's initial, noncompensable disability rating based upon the findings of an October 2008 VA audio examination.  

The Veteran has asserted that he believes his service-connected bilateral hearing disability warrants a compensable rating because his hearing has been deteriorating since service, such that he cannot hear the television, has difficulty hearing high-pitched voices, and needs people to speak louder.  See June 2010 Travel Board hearing transcript.  The Veteran has also asserted that he believes the October 2008 VA examination was inadequate because, while conducting the speech discrimination test, the VA examiner tested his hearing acuity using the same words that were given as a sample and explanation of how the test would proceed and, thus, he knew the words and answered correctly, although he could not hear them clearly.  He has also asserted that his hearing has deteriorated since the October 2008 VA audio examination.  See Id.  

The evidentiary record also contains a private audiogram conducted in June 2010.  As such, in this case, the Board finds that a remand is needed in order to obtain evidence regarding the current level of severity of the Veteran's service-connected bilateral hearing loss disability.  Indeed, as noted, the Veteran has asserted that his hearing disability has worsened since the last VA examination which was conducted almost four years ago.  Therefore, an updated VA examination is needed in order to fully and fairly evaluate the hearing loss claim on appeal.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In this context, the Board notes that the purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Upon remand, the Veteran may submit any additional evidence in support of his increased rating claim.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding treatment records relevant to his bilateral hearing loss.  After securing any necessary authorization from him, obtain all identified treatment records dated from 2008 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).
2. Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected bilateral hearing loss disability.  Any indicated evaluations, studies, and tests should be conducted, including a pure tone audiometry test and a Maryland CNC speech discrimination test.  The examiner must furnish details regarding the effects of the Veteran's hearing loss on his ordinary activities, the limitation of any activity caused by his hearing loss, and fully describe any functional impairment caused by hearing loss.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner must provide a rationale for any opinions given.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


